Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    268
    787
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    335
    765
    media_image2.png
    Greyscale

Examiner’s Response:
	The Examiner understands the Applicant’s position in light of the instant Fig. 3, but respectfully disagrees.  In order for first and second temperature values to be measured within corresponding first and second temperature intervals as shown in instant Fig. 3, the two measurements must be taken at separate time points.  In other words, the two temperature measurements (which necessarily have two different values) cannot be taken at the same point in time by the same sensor.  The Examiner encourages the Applicant to call the Examiner at 313-446-4879 in order to schedule an interview to discuss this issue (and potential solutions), no agenda is required.